DISMISS; Opinion issued March 28, 2013




                                     S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas

                                  No. 05-12-00425-CV

             WILSON AND JANICE JONES AND ALL OCCUPANTS OF
                610 N. SILVER CREEK DALLAS, TEXAS, Appellants
                                     V.
         VRM (VENDOR RESOURCE MANAGEMENT), DULY AUTHORIZED
          AGENT FOR THE SECRETARY OF VETERANS AFFAIRS, Appellee

                     On Appeal from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-11-08796-C

                            MEMORANDUM OPINION
                      Before Justices Bridges, FitzGerald, and Myers

       The Court has before it appellee’s March 1, 2013 motion to dismiss appeal as moot,

which is unopposed. We GRANT the motion and DISMISS the appeal. See TEX. R. APP. P.

42.1(a)(2).



                                               PER CURIAM



120425F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

WILSON AND JANICE JONES, AND ALL                    On Appeal from the County Court at Law
OCCUPANTS OF 610 N. SILVER CREEK                    No. 3, Dallas County, Texas
DALLAS, TEXAS, Appellants                           Trial Court Cause No. CC-11-08796-C.
                                                    Opinion delivered per curiam before Justices
No. 05-12-00425-CV         V.                       Bridges, FitzGerald and Myers.

VRM (VENDOR RESOURCE
MANAGEMENT), DULY AUTHORIZED
AGENT FOR THE SECRETARY OF
VETERANS AFFAIRS, Appellee

         In accordance with this Court’s opinion of this date, the judgment of the trial court is
DISMISSED.
         It is ORDERED that appellee VRM (VENDOR RESOURCE MANAGEMENT), DULY
AUTHORIZED AGENT FOR THE SECRETARY OF VETERANS AFFAIRS recover its costs
of this appeal from appellants WILSON AND JANICE JONES, AND ALL OCCUPANTS OF
610 N. SILVER CREEK DALLAS, TEXAS.


Judgment entered March 28, 2013.




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE




                                              –2–